Citation Nr: 0730566	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  01-01 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for major depressive 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  

In October 2003, August 2005, and August 2006 the Board 
remanded the matter for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.


FINDING OF FACT

The veteran's major depressive disorder was not incurred in 
or aggravated by service, is not shown to be causally or 
etiologically related to service, and is not shown to have 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.


CONCLUSION OF LAW

The criteria for service connection for major depressive 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for major depressive 
disorder.  Generally, to establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

Alternatively, direct service connection may also be awarded 
for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition); or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  38 C.F.R. § 3.303(b); see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  This 
doctrine of service connection was raised in the Board's 
August 2005 and 2006 remands, and the subsequent supplemental 
statements of the case.

In addition, "presumptive service connection" may be 
awarded for certain diseases, chronic in nature, if the 
evidence shows that the disease became manifest to a degree 
of 10 percent or more within one year from separation from 
active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Psychoses have been identified as 
such a chronic disease subject to presumptive service 
connection under 38 C.F.R. § 3.309(a).  

Here, the veteran's claim cannot be granted under any of the 
above theories of service connection.  First, the three 
elements of direct service connection are not met.  While the 
veteran has a current diagnosis of major depressive disorder, 
most recently documented in a March 2006 VA examination, 
there is insufficient evidence that the disease was incurred 
in service or of a positive link between the current 
diagnosis and the in-service symtomatology.  

The veteran's service medical records are devoid of any 
complaints of, treatment for, or diagnosis of any depressive 
disorder.  On his report of medical history completed at 
separation, the veteran checked the box indicating he had 
nervous trouble.  The examining physician noted the veteran 
had anxiety on his medical history report, but on 
examination, no psychiatric problems were found.  There is 
some lay evidence supporting the in-service incurrence of the 
veteran's condition, but this has been discounted by the 
March 2006 VA examination report.  A 1998 letter from a 
friend of the veteran, and an undated letter from the 
veteran's late mother indicate that the veteran's psychiatric 
problems began in service.  Also in 1998 the veteran's 
brother, Scott Mandel, M.D., submitted a statement that the 
veteran did not have psychiatric problems prior to service, 
although this statement appears to be his personal opinion 
and not a professional medical opinion.  However, pursuant to 
a Board remand, the March 2006 VA examiner attributed the 
symptomatology described in the letters to an unrelated 
mental health problem, and not to the condition on appeal.  
He found, "concerning the behavior and symptoms described in 
the lay statements, it is more likely than not that the 
behaviors and difficulties described are manifestations of 
the primary personality disorder and not symptomatic of the 
Axis I Major Depressive Disorder."  As such, the 
preponderance of the evidence does not support the in-service 
incurrence of any depressive disorder.

As for a nexus, there is no positive evidence of a link 
between the veteran's current condition and service.  In 
March 2006 the VA examiner found that the veteran's current 
diagnosis of major depressive disorder is attributable to and 
a "secondary outgrowth of the primary personality 
disorder."  The February 2005 VA examiner found, "it is 
less likely than not that the stress of military life has 
caused his current psychopathology."  A September 1998 
statement of Lorry Larson, M.D., states that the veteran 
attributes his mental health problems to service, but this is 
nothing more than a reiteration of the veteran's contentions; 
it contains no opinion of Dr. Larson.  The Board has 
considered the veteran's arguments in support of his 
assertion that his current condition is related to service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For all of the reasons described above, the three elements of 
direct service connection have not been met.

The chronicity requirements of 38 C.F.R. 3.303(b), have also 
not been met.  First, the Board does not find the veteran had 
a chronic psychiatric disease in service because there is no 
documentation of this in the service medical records and no 
other supportive evidence in this regard.  As described 
above, the only possible indication of this is a notation of 
"anxiety" on the veteran's report of medical history at 
separation, but this does not constitute the diagnosis of a 
chronic psychiatric disease, particularly because the 
examination performed at separation revealed normal 
psychiatric findings.  Moreover there has not been a 
continuity of symptomatology shown, as the earliest medical 
evidence relating to the veteran's psychiatric condition 
associated with the file is from 1994, nearly thirty years 
after discharge.  For all of these reasons, direct service 
connection must also be denied based on the chronicity 
provisions of 38 C.F.R. § 3.303(b).

In addition, the evidence does not show the veteran is 
entitled to service connection on a presumptive basis.  The 
earliest medical evidence of the veteran's psychiatric 
condition is dated from 1994, which is more than one year 
from his 1968 discharge.  As such, presumptive service 
connection cannot be granted based on the chronicity 
provision of 38 C.F.R. § 3.307(a)(3).  

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2001, March 2004, February 2005, February 2006, and 
September 2006 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The letter of September 2006 specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession and provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).]  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  As such, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded VA examinations in 
February 2005 and March 2006.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  Indeed, in May 2006 the veteran 
stated he has no additional information or evidence to 
submit.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for major depressive disorder is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


